Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James G. Gore, Jr., and his wife, Jennifer J. Grafton-Gore, appeal the district court’s order and judgment granting Plaintiff summary judgment on its breach of contract claim and denying Defendants summary judgment on their counterclaims, and its judgment imposing sanctions on Defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgments. See Toll Bros., Inc. v. Gore, No. 3:07-cv-00092-JPB-JES, 2008 WL 4911885 (N.D. W. Va. Nov. 12, 2008; Nov. 17, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.